 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JERRY DILLINGHAM,                                  Case No. 1:18-cv-00507-AWI-SAB (PC)
12                       Plaintiff,                      ORDER REQUIRING DEFENDANTS
                                                         VELASCO, MARTINEZ, LOFTIN,
13           v.                                          EMERSON, MARSH, WESCOAT, AND
                                                         WILSON TO FILE A RESPONSIVE
14    N. EMERSON, et al.,                                PLEADING TO PLAINTIFF’S SECOND
                                                         AMENDED COMPLAINT
15                       Defendants.
                                                         (ECF No. 66)
16
                                                         FOURTEEN (14) DAY DEADLINE
17

18          Plaintiff Jerry Dillingham is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983.

20          On August 19, 2019, Defendants Velasco, Martinez, Loftin, Emerson, Marsh, Wescoat,

21   and Wilson filed a motion to dismiss Plaintiff’s Eighth Amendment claim on the ground that they

22   are entitled to qualified immunity. (ECF No. 54.)

23          On February 20, 2020, the assigned District Judge denied Defendants’ motion to dismiss.

24   (ECF No. 66.)

25          Defendants’ responsive pleading to Plaintiff’s second amended complaint was due on or

26   before March 5, 2020. Fed. R. Civ. P. 12(a)(4)(A) (stating that the “responsive pleading must be

27   served within 14 days after notice of the court’s” denial of a Rule 12(b) motion). However,

28   Defendants have not filed a responsive pleading to Plaintiff’s second amended complaint, filed a
                                                        1
 1   request for an extension of time to do so, or otherwise communicated with the Court.

 2            Accordingly, it is HEREBY ORDERED that, within fourteen (14) days from the date of

 3   service of this order, Defendants shall file a responsive pleading to Plaintiff’s second amended

 4   complaint, (ECF No. 43).

 5
     IT IS SO ORDERED.
 6

 7   Dated:     March 10, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
